Citation Nr: 1218805	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1986, and had additional service in the Navy Reserve.

The Board notes that the Veteran perfected his appeal as to the issue of entitlement to service connection for tinnitus; however, such issue was granted in the RO's September 2009 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board further notes that the Veteran, in an October 2009 statement, asserted that the RO made a clear and unmistakable error (CUE) by not combining his 10 percent rating for multiple noncompensable service-connected disabilities (bilateral knee disorders) under 38 C.F.R. § 3.324 with his subsequent 10 percent rating for tinnitus.  Pursuant to 38 C.F.R. § 3.324, whenever a Veteran is has from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  (Italics added.)  Additionally, the RO subsequently granted the Veteran 10 percent ratings for each knee, effective as of May 30, 2007-the date of his claim for service connection for his knee disorders; consequently, the Veteran received compensation for both his knee disorders and his tinnitus.  In light of the above, the Agency of Original Jurisdiction (AOJ) should contact the Veteran and clarify whether he wishes to pursue a claim for CUE.

The issue of entitlement to service connection for hypertension has been raised by the record-to include the Veteran's representative's March 2012 Written Brief Presentation-but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee and entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for legally cognizable hearing loss of the right ear during the pendency of the claim.

2.  Hearing loss of the left ear is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a November 2007 letter, sent prior to the initial February 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not reported, and neither does the evidence of record show, that he was in receipt of Social Security Administration (SSA) disability benefits for the claimed disorder.  Absent any evidence showing that the Veteran was in receipt of said benefits for the claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination for his claimed hearing loss in July 2009.  The VA examiner found that the Veteran had normal hearing in his right ear from 250 through 8000 Hertz (Hz) and normal hearing in his left ear, and that it was not likely that any hearing loss was acquired while in service.  The examiner based those conclusions on an interview with the Veteran, a review of the record, and a full examination-including audiometric testing and administration of the Maryland Consonant-Vowel Nucleus-Consonant (CNC) speech recognition test.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, as will be discussed further below, there is no evidence that the Veteran manifested hearing loss within one year of his service discharge in April 1986.  Therefore, presumptive service connection for such disorder is not warranted.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet.App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his September 2007 claim that his years of service in Communications, which involved wearing headphones and transmitting and receiving Morse code, led to the claimed reduction in his ability to hear.  The Veteran further stated that he must constantly strain in order to hear others.  He essentially repeated these contentions in his June 2008 notice of disagreement and his April 2010 statement.  In November 2007, the Veteran alleged that his hearing loss has existed since service and has steadily declined since then.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  At his entrance examination in January 1981, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Jan. 1981


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
0
0
0
0

In May 1981, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

May 1981


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
0
0
0

In February 1984, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Feb. 1984


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

At his separation examination in April 1986, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Apr. 1986


HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
-5
LEFT
0
-5
-5
5
0

In an August 1987 examination during his service in the Reserves, the Veteran was found to have hearing of 15/15 bilaterally in both whispered voice (WV) and spoken voice (SV) tests.

Additionally, in Reports of Medical History dated January 1981, January 1985, April 1986, and August 1987, the Veteran reported that he did not have, and had never had, hearing loss.

After service, in July 2009, VA provided the Veteran with a compensation and pension examination.  The examiner noted that the Veteran reported that he was exposed to significant noise in service as a cryptographic technician, in which capacity he had to listed to and copy Morse code and people's voices while wearing headphones.  The Veteran denied any significant occupational or recreational noise exposure.  An audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

July 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
15
15
20
20

Additionally, the Veteran had Maryland CNC speech recognition scores of 96 percent in his right ear, and 92 percent in his left ear.  The VA examiner diagnosed the Veteran with normal hearing from 250-8000 Hz in the right ear, and normal hearing for rating purposes in the left ear.  The examiner opined that it is not likely that any hearing loss was acquired while in service, based on her review of the claims file and the Veteran's hearing tests in service.

In November 2009, a VA audiologist administered another audiogram and diagnosed the Veteran with hearing within normal limits (WNL) in both ears (AU).

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the July 2009 VA examiner is so qualified, her medical opinions constitute competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Furthermore, such conclusion is supported by contemporaneous objective evidence, including the audiograms detailed above.  Consequently, the Board assigns great probative value to the VA examiner's report.  Additionally, the Board notes that the VA examiner acknowledged the Veteran's reported in-service noise exposure in her report.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is competent to report that he was exposed to noise in service, that his hearing loss has existed since service and has steadily declined since then, and that he must constantly strain in order to hear others.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether the Veteran has legally cognizable hearing loss which is etiologically related to service is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

While the Veteran is competent to describe his noise exposure and difficulty hearing, the Board accords his statements regarding the extent and etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his claimed bilateral hearing loss.  In contrast, the July 2009 VA examiner took into consideration all the relevant facts described above, including audiometric test results, in providing her opinion.  Therefore, the Board accords greater probative weight to the July 2009 VA examiner's etiological opinion.

With regard to hearing loss in the Veteran's right ear, the Board finds that the most probative evidence of record shows that the Veteran has no current disability, and, as such, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, because the Veteran's right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition score using the Maryland CNC Test is not less than 94 percent, the Veteran's claimed right ear hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.

The Board finds that the Veteran's left ear hearing loss is considered disabling because his speech recognition score using the Maryland CNC Test is 92 percent, which is below the 94 percent threshold.  38 C.F.R. § 3.385.  However, the Board finds that the credibility of the Veteran's lay statements that his hearing loss has existed since service and has steadily declined since then is outweighed by the contemporaneous evidence to the contrary.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Caluza v. Brown, 7 Vet.App. 498 (1995); Curry v. Brown, 7 Vet.App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Specifically, in Reports of Medical History dated January 1981, January 1985, April 1986, and August 1987, the Veteran reported that he did not have, and had never had, hearing loss.  Moreover, the Veteran's statements in his Reports of Medical History are consistent with his in-service objective hearing test results.  Curry, supra.  Therefore, because the most probative evidence of record shows that the Veteran has not experienced left ear hearing loss since service, and because the most probative etiological opinion of record reflects that his left ear hearing loss is not likely to have been acquired during service, the Board finds that service connection for the Veteran's left ear hearing loss disability is not warranted.

Therefore, the Board finds that service connection is not warranted for bilateral hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran is currently in receipt of initial disability ratings of 10 percent for chondromalacia of the right knee, and 10 percent for chondromalacia of the left knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, both effective as of May 30, 2007.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran was last provided a VA examination of his knees in April 2010-approximately two years and one month ago.  Moreover, the April 2010 examination contains a significant contradiction for rating purposes in its finding that the Veteran both does and does not have instability in his knees.

Furthermore, since the April 2010 VA examination, the Veteran told a VA physician in October 2010 that his bilateral knee pain was worsening.  In May 2011, a VA physician found that the Veteran had x-ray evidence of arthritis.  In July 2011, a VA surgeon diagnosed the Veteran with a lateral meniscal tear in the left knee and effusion in the right knee.  In October 2011, the Veteran reported that his knees were giving way-more on the left than on the right.  Later in October 2011, a VA physician performed an arthroscopic debridement of his left knee with partial meniscectomy.  According to a December 2011 VA clinician's orthopedic clinic note, the Veteran missed work from October 18, 2011 to December 1, 2011, and again on December 15, 2011, following his left knee surgery.  In light of the VA clinicians' findings regarding the severity of the Veteran's bilateral knee disabilities, a new examination is warranted.

In evaluating this evidence, the AOJ should consider the applicability of VAOPGCPREC 23-97 and Esteban v. Brown, 6 Vet. App. 259 (1994) (a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257), and 38 C.F.R. § 4.30 (convalescent ratings).

The Board notes that the most recent treatment records contained in the claims file are dated in March 2012 from the VA Medical Center in Birmingham, Alabama.  Therefore, while on remand, any treatment records from sources identified by the Veteran dated from March 2012 to the present should be obtained for consideration in his appeal, to include those from the Birmingham VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral knee disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include records from the Birmingham VA Medical Center dated from March 2012 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected bilateral knee disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disorders, to include whether and to what extent they include favorable or unfavorable ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of flexion and extension; nonunion or malunion of the tibia and fibula; and genu recurvatum.  Regarding the range of motion studies, the examiner should indicate complete range of motion in degrees for each knee and state the point at which the Veteran experiences pain and additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the knee joint.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claims, the AOJ should specifically consider the applicability of VAOPGCPREC 23-97; Esteban, supra; and 38 C.F.R. § 4.30.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


